Citation Nr: 0106954	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  99-22 020A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for generalized 
anxiety disorder with conversion symptoms (headaches), 
currently evaluated as 30 percent disabling.

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for decreased visual 
acuity of the left eye.

3.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from December 1941 to 
September 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 1992 and March 1994 decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.

The Board notes that a review of the procedural history 
reveals that the veteran filed a claim in March 1992 for an 
increased rating for his generalized anxiety disorder with 
conversion symptoms, which the RO denied in July 1992.  In 
August 1992, the veteran filed a notice of disagreement to 
the RO's July 1992 denial.  Although technically the veteran 
indicated in September 1992 on a VA Form 4138 that he was 
filing a notice of disagreement in response to the RO's 
September 1992 issuance of the statement of the case, the 
Board interprets this disagreement as a timely substantive 
appeal to the issue of entitlement to a rating in excess of 
30 percent for generalized anxiety disorder with conversion 
symptoms.  Therefore, the Board finds that this issue for an 
increased rating for generalized anxiety disorder has been on 
appeal since 1992.  As a result, the Board will discuss the 
relevant evidence of record dated since 1992 in the decision 
below.

In April 2000, the veteran submitted additional evidence with 
a waiver of RO consideration in accordance with 38 C.F.R. § 
20.1304 (2000). 

In May 2000, the veteran testified at a videoconference 
hearing before the undersigned.  A transcript of that hearing 
is associated with the record.  At that hearing, the veteran 
accepted the videoconference hearing in lieu of his request 
for an in-person hearing.  


FINDINGS OF FACT

1.  The veteran's generalized anxiety disorder has not been 
productive of more than definite social and industrial 
inadaptability.

2.  On and after November 7, 1996, the veteran's generalized 
anxiety disorder has not been manifested by symptoms which 
are productive of occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped, speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

3.  The veteran's service-connected post-traumatic headaches 
are the result of brain trauma; however, there is no evidence 
of multi-infarct dementia or migraine headaches.

4.  In a March 1994 decision, the RO denied reopening of the 
veteran's claims for entitlement to service connection for 
decreased visual acuity of the left eye and tinnitus.

5.  Evidence submitted since the RO's March 1994 denial is 
not so significant that it must be considered in order to 
fairly decide the merits of the claims for entitlement to 
service connection for decreased visual acuity of the left 
eye and tinnitus.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for generalized anxiety disorder have not been met. 38 
U.S.C.A. §§ 1155 (West 1991); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
C.F.R. §§ 3.321(b), 4.124a, 4.132, Diagnostic Code 9411 
(1996), Diagnostic Codes 8100, 9411 (2000).

2.  The RO's March 1994 decision is final.  38 U.S.C.A. 5108, 
7104, 7105 (West 1991).

3.  The evidence received since the March 1994 RO decision is 
not new and material, and the veteran's claims of entitlement 
to service connection for decreased visual acuity of the left 
eye and tinnitus are not reopened.  38 U.S.C.A. § 5108 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is satisfied that VA has complied with the "duty to 
assist" the veteran in fully developing the evidence 
pertinent to his claims.  The veteran has been examined by VA 
for rating purposes relative to the increased rating issue 
and treatment records have been obtained.  All notice 
provisions have been met.  Therefore, the Board will decide 
these issues based on the evidence of record.

I.  Increased rating for generalized anxiety disorder with 
conversion symptoms

In accordance with 38 C.F.R. §§ 4.1 and 4.2 (2000), the Board 
has reviewed all the evidence of record pertaining to the 
history of the disability, and has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of remote clinical histories and findings 
pertaining to the disability at issue.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Ratings Schedule), which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco, 7 Vet. App. at 58.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Pertinent regulations do not require that all cases show all 
findings specified by the Schedule for Rating Disabilities, 
but that findings sufficiently characteristic to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2000).  Therefore, 
the Board will consider the potential application of the 
various other provisions of the regulations governing VA 
benefits, whether or not they were raised by the veteran, as 
well as the entire history of the veteran's disability in 
reaching its decision.  Schafrath, 1 Vet. App. at 595.

The Board notes that by regulatory amendment effective 
November 7, 1996, substantive changes were made to the 
schedular criteria for evaluating mental disorders, formerly 
set forth in 38 C.F.R. §§ 4.125-4.132 (1996) (redesignated as 
38 C.F.R. §§ 4.125-4.130 (2000)).  See 61 Fed. Reg. 52,695-
52,702 (1996).  

The veteran has been evaluated on numerous occasions for 
generalized anxiety disorder under 38 C.F.R. § 4.132, 
Diagnostic Code 9400.  However, 38 C.F.R. § 4.132 was 
redesignated, effective November 7, 1996, as 38 C.F.R. 
§ 4.130, which includes new rating criteria under Diagnostic 
Code 9400.  The United States Court of Appeals for Veterans 
Claims (Court) has held that where a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
The Board notes that the veteran has been denied an increased 
rating by the RO under both the "old" and "new" rating 
criteria.  The Board is of the opinion that the change in the 
rating criteria effective November 7, 1996, did not result in 
a more favorable version of the regulation than the prior 
criteria with respect to the veteran in this case.  The new 
criteria are more objective than the old and will result in 
more consistent evaluations and greater ease in comparing 
examinations.  The symptoms indicated at each level are not 
intended to be comprehensive (and could not be, because of 
the multitude of symptoms in mental disorders), but to 
provide an objective framework that will enable rating boards 
to assign consistent evaluations for mental disorders based 
on signs and symptoms.  See 60 Fed. Reg. 54,825-54,831 
(1995).  As there is no indication that consideration under 
the current criteria would result in a higher, or lower, 
evaluation of the same symptoms than would result from 
consideration under the previous criteria, the Board will 
specifically apply the "old" criteria to the evidence dated 
before November 7, 1996, and both sets of criteria will be 
applied to evidence on and after that date.  VAOPGCPREC 3-
2000 (2000).

Pursuant to Diagnostic Code 9400, prior to November 7, 1996, 
the evaluation of the veteran's service-connected generalized 
anxiety disorder turned on the severity of his overall social 
and industrial impairment.  A 30 percent rating was warranted 
where such impairment was of "definite" severity.  A 50 
percent disability rating under 38 C.F.R. § 4.132, Diagnostic 
Code 9400 was assigned when the ability to establish or 
maintain effective or favorable relationships with people was 
considerably impaired, or when by reason of psychoneurotic 
symptoms, the veteran's reliability, flexibility and 
efficiency levels were so reduced as to result in 
considerable industrial impairment. 

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment.  In a subsequent opinion, 
the General Counsel of the VA concluded that "definite" is to 
be construed as "distinct, unambiguous, and moderately large 
in degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93.  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. § 7104(c) 
(West 1991). 

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) Scale score 
is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (citing DSM-IV, p. 32).  A GAF score of 51 - 60 is 
defined as "Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers)."  
Ibid.

Under the amended criteria of Diagnostic Code 9400, effective 
November 7, 1996, a 30 percent disability evaluation is 
manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and normal conversation), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

1.  Old criteria

In considering the veteran's claim for an increased rating 
for his service-connected generalized anxiety disorder with 
conversion symptoms, the Board is of the opinion that a 
disability evaluation in excess of 30 percent prior to and 
after November 7, 1996 is not warranted pursuant to the old 
rating criteria because there is no credible evidence of 
considerable impairment.  For example, according to a June 
1992 VA examination report, the veteran complained of 
residual problems from his in-service head injury.  On 
examination, the examiner provided the following 
observations.  The veteran appeared to be his stated age.  
His speech was spontaneous, relevant, and coherent.  He was 
also oriented to time, place, and person, with no active 
psychosis.  The veteran had an underlying anxiety with 
erratic sleep patterns.  The veteran could not sleep when he 
was tense and worried.  The veteran's memory for recent 
events was mildly impaired, his cognitive functioning was 
intact, and his judgment and insight were fair.  
Specifically, the examiner noted that the veteran was capable 
of managing his benefit payments in his own best interests 
and he was competent for VA purposes.  Based on 
neuropsychological testing and neurological evaluation, the 
examiner diagnosed the veteran with generalized anxiety 
disorder.  Thus, this evidence fails to show considerable 
impairment.

According to a June 1992 VA neuropsychological report, the 
examiner administered the revised Wechsler Memory Scale and 
the Minnesota Multiphasic Personality Inventory (MMPI).  
According to the examiner, on a test of memory functioning, 
the veteran had a verbal memory score of 92, a visual memory 
score of 87, and a general memory score of 85.  The examiner 
commented that these scores were in the low average range, 
which were consistent with his education and training, and 
they did not suggest significant neuropsychological deficit.  
On a test of attention and concentration, the veteran had an 
index score of 60 showing significant problems with immediate 
memory activity.  The veteran was able to do 5 digits 
forwards but only 2 digits backwards in the verbal digit 
span.  He also had a great deal of difficulty with mental 
control.  He was slow and halting in recitation of the 
alphabet and in his recitation of numbers backwards.  He 
forgot the directions for the serial 3s.  The veteran's 30-
minute delayed recall was good with an index score of 97, in 
the average range.  Once he learned something, he retained 
the information quite well, at least for 30 minutes.  His 
memory test results did not suggest significant 
neuropsychological deficit that might be associated with a 
brain injury.  His deficits appeared to be psychological or 
psychiatric.

In addition, the examiner revealed that on a test of 
personality functioning, the MMPI, the veteran presented a 
valid profile.  He appeared to be experiencing unusually high 
levels of stress.  He was expressing a great number of 
physical complaints and bodily preoccupation.  He admitted to 
an unusually large number and variety of physical complaints.  
He complained of high anxiety to the point where every day 
activities were difficult for him to manage and was 
experiencing a pronounced depression.  He admitted to many 
symptoms of distress and depression and to peculiar 
experiences that had hallucinatory qualities.  The examiner 
noted, however, that upon examination, these experiences were 
most always related to problems associated with the veteran's 
hearing difficulties.  The examiner added that the veteran 
tended to exaggerate the intensity and variety of problems 
that he was experiencing in an attempt to gain help for his 
problems that he felt were not being adequately recognized or 
treated.  The examiner added that the veteran appeared 
depressed but did not appear to be a suicidal risk.  The 
veteran did like to take medication and would rather "tough" 
something out than take medication.  He believed that he had 
been unfairly treated by the government and he used somatic 
complaints as a way of justifying past and gaining 
retribution that he believed he should have from the 
government.  Thus, this evidence fails to show considerable 
impairment.

According to a June 1992 VA Social Work report, the veteran 
indicated that he was not taking any medications for physical 
or psychiatric illnesses.  The examiner provided the 
following findings.  The veteran had no history of 
psychiatric hospitalization since his last review, nor had he 
seen a psychiatrist or counselor.  He did not appear to have 
any major medical problems or physical restrictions.  He 
complained of impaired vision and impaired hearing with 
tinnitus due to a skull fracture during service.  He did not 
wear hearing aids.  He was primarily concerned with his 
impaired vision and the effect it had on his ability to 
drive.  The examiner commented that, in terms of the anxiety 
neurosis, the veteran described his symptoms as being "jumpy, 
on the move most of the time and not being able to sit still 
unless driving."  He further reported that he was not good at 
controlling his temper.  The veteran added that he did not 
experience depression nor was he suicidal.  He did report 
having difficulty sleeping and that it was a long-term 
problem.  

The examiner assessed that the veteran appeared to have 
experienced moderate vocational and social impairment due to 
symptoms of anxiety.  He had maintained family and community 
supports with adequate leisure management skills.  His 
grooming and hygiene were above average.  The primary 
symptoms of anxiety appeared to be restlessness and a low 
tolerance for frustration.  The veteran was defined as self 
care with no physical restrictions, capable of independent 
community living.  He was on no medications and was not 
receiving any psychiatric treatment.  Thus, given the 
examiner's assessment, considerable impairment was not shown.

In October 1993, VA examined the veteran again with respect 
to his service-connected anxiety disorder.  The examiner 
commented that the veteran's complaints appeared to be rather 
somatic.  The veteran insisted that his main complaints 
focused on his headaches, which continuously made him 
nervous.  The veteran reported that he had had headaches 
since he was injured in service, which had grown 
progressively worse in severity.  He remarked that he 
developed blurred vision and repeated blinking of his left 
eye.  He also reported dizziness, ringing in his left ear, 
and pressure in his head.  Examination revealed that, 
although the veteran was oriented to time, place, and person, 
he had slight difficulty remembering recent events.  
Nevertheless, the examiner noted that the veteran's memory 
retention and recall appeared to be within normal limits for 
his age.  His mood was not depressed and he denied any 
suicidal or aggressive impulses or thoughts.  His affect was 
appropriate to the content of his thoughts.  

In general, the examiner noted that the veteran's demeanor 
became angry and demanding at times, particularly when he was 
complaining against the government because he was not 
satisfied with the percentage of his service-connected 
disability.  The veteran's behavior was also quite anxious 
but not agitated.  The examiner felt that the veteran 
repeated over and over about his resentment because he felt 
the government let him down.  The examiner noted that at the 
time of the evaluation the veteran appeared to have fair 
judgment and insight and good impulse control.  In addition, 
the examiner found that the veteran appeared to be competent 
for VA purposes to handle any benefits awarded him.  The 
examiner diagnosed generalized anxiety disorder.  Thus, the 
examiner failed to describe considerable impairment.

VA also examined the veteran in October 1993 for diseases of 
the brain.  The examiner's impression, based on a physical 
examination, was status post [left] temporal bone fracture in 
1944; chronic post traumatic dizziness; chronic post 
concussion syndrome; chronic anxiety neurosis; chronic post 
traumatic headaches; and chronic post traumatic functional 
visual disturbances.  Thus, the examiner failed to describe 
considerable impairment.

In August 1997, the veteran was an inpatient at the VAMC.  
Although the veteran was admitted for an unrelated problem, 
on discharge, a VA physician diagnosed him with chronic 
headaches due to status post head injury; chronic dizziness 
and tinnitus, and anxiety and depression.  Similarly, VA 
outpatient reports spanning from the mid to late 1990s 
indicate that the veteran was diagnosed with anxiety and 
depression, chronic headaches due to status post head trauma, 
and chronic dizziness and tinnitus.  These findings, however, 
merely diagnose the veteran without elaborating on the 
severity of his generalized anxiety disorder.  Thus, the 
physicians failed to describe considerable impairment.

According to a November 1998 VA psychiatric consultation 
note, the examiner made the following observations.  The 
veteran was clean and well groomed.  He was alert and 
appeared to be oriented.  His affect was stable and his mood 
was fairly neutral currently.  He admitted to feeling 
depressed at times.  The examiner's impression/recommendation 
was that the veteran may have a depressive illness, although 
from the clinical information available and lack of 
cooperation with further evaluation, it was difficult to 
diagnose.  The examiner speculated that it may be that the 
veteran's head injury had affected his perception and memory 
of events.  Some characterological factors also appeared to 
be present.  For example, the examiner noted that the veteran 
blamed his divorce 24 years earlier on professional advice he 
was given at the time, and his rather embittered views on all 
mental health professionals and VA.  The examiner thought 
that the veteran could try treatment with an antidepressant.  
The examiner indicated that she was happy to treat the 
veteran on an inpatient basis; however, the veteran had 
indicated that he refused to see anyone in a mental health 
clinic.  Given that the veteran refused to be treated by 
mental health professionals, the examiner was unable to 
assess the severity of the veteran's disorder.  Thus, this 
evidence failed to describe considerable impairment.  

In June 1999, VA examined the veteran for neurological 
disorders.  The VA examiner reported, based on physical 
examination, that the veteran was alert and oriented and in 
no acute distress.  The examiner diagnosed chronic daily 
headache, chronic daily hemicrania, chronic pain syndrome, 
chronic vertigo associated with anxiety, chronic somatoform 
disorder and chronic anxiety neurosis with multiple somatic 
complaints.  This VA examination report fails to detail the 
severity of the veteran's disorder.  Thus, this evidence 
failed to describe considerable impairment.

According to a June 1999 VA psychiatric examination report, 
the examiner noted that the veteran carried a cane, due to 
his chronic dizziness.  He was well groomed and casually 
dressed.  He was oriented to person, place, and time.  His 
memory functions appeared grossly intact.  The veteran's 
thought processes were logical and sequential.  His 
verbalizations were coherent, relevant, and goal-directed.  
The rate and flow of his speech were within normal limits.  
His affect was generally appropriate and would become rather 
intense when discussing his physical concerns.  His mood 
appeared anxious with some irritability.  He reported no 
symptoms of panic attack and no delusional belief was 
elicited.  He denied experiencing hallucinations and neither 
obsessive nor ritualistic behaviors were noted.  No 
inappropriate behavior was noted and impulse control appeared 
good.  He reported being unable to remain asleep for extended 
periods of time.  He denied feeling especially fatigued 
during the day.  The examiner diagnosed the veteran with 
generalized anxiety disorder and conversion disorder with 
mixed presentation with a GAF Scale score of 58.  A GAF Scale 
score of 51 to 60 indicates moderate impairment or moderate 
difficulty in social, occupational or school functioning; and 
a GAF Scale score of 65 indicates some mild symptoms, or some 
difficulty in social, occupational or school functioning.  
The reported score as noted above is not consistent with 
disability that would support a higher rating than that 
already assigned.

The Board has considered the veteran's May 2000 
videoconference testimony with respect to the effect his 
generalized anxiety disorder with conversion symptoms has had 
on his life.  While the Board does not doubt the veteran's 
sincerity with respect to his contentions that his 
generalized anxiety disorder with conversion symptoms 
prevents him from working, and that he despised going to work 
to his former place of employment, Diagnostic Code 9400 
requires competent objective evidence that his generalized 
anxiety disorder meets the appropriate criteria.  Therefore, 
the Board concludes that, without such evidence, a rating in 
excess of 30 percent is not warranted.  

Accordingly, considering the evidence, individually and as a 
whole, the Board is of the opinion that a disability 
evaluation in excess of 30 percent prior to and on and after 
November 7, 1996 is not warranted pursuant to the old rating 
criteria because the preponderance of evidence is against a 
showing of considerable impairment at any time.

2.  Amended criteria

Likewise, the Board finds that a rating in excess of 30 
percent is not warranted under the amended criteria effective 
on and after November 7, 1996, because there is no evidence 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped, speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  While 
the veteran feels that a higher rating is warranted, the 
evidence of record since November 7, 1996 fails to warrant a 
higher rating. 

While the veteran has anxiety, he does not have a significant 
history of impaired judgment or other significant findings 
associated with his generalized anxiety disorder 
symptomatology.  Also, although the veteran does not 
necessarily like crowds, the veteran has maintained contact 
with society.  Finally, the medical evidence shows that the 
veteran's GAF Scale score in June 1999, which pertains to 
overall social and industrial impairment, was reported to be 
58.  As noted above, a GAF Scale score of 51 to 60 indicates 
moderate impairment or moderate difficulty in social, 
occupational or school functioning; and a GAF Scale score of 
65 indicates some mild symptoms, or some difficulty in 
social, occupational or school functioning.  The reported 
scores as noted above are not consistent with disability that 
would support a higher rating than that already assigned. 

Again, the Board has considered the veteran's May 2000 
testimony and other contentions that he has not worked due to 
his generalized anxiety disorder.  However, as noted 
previously, his contentions are not supported by the 
outpatient treatment reports, VA examination reports, and 
other medical evidence of record.  After consideration of the 
entire record as discussed above, the Board is unable to 
conclude that the veteran's generalized anxiety disorder is 
manifested by symptomatology that would support a rating in 
excess of 30 percent under the criteria.  Hence, an increased 
rating is denied.

In reaching this decision, the Board has considered the 
history of the veteran's generalized anxiety disorder, as 
well as the current clinical manifestations and the effect 
this disability may have on the earning capacity of the 
veteran.  The veteran's generalized anxiety disorder, 
however, simply does not impair the appellant to a degree 
that would warrant a higher schedular evaluation at any time 
under the old or amended provisions for mental disorders in 
the Schedule for Rating Disabilities.  

The Board has also considered whether rating the veteran's 
headaches would result in an evaluation higher than the 
currently assigned 30 percent.  When a single disability has 
been diagnosed both as a physical condition and as a mental 
disorder, the rating agency shall evaluate it using a 
diagnostic code which represents the dominant (more 
disabling) aspect of the condition.  38 C.F.R. § 4.126(d).  
Under 38 C.F.R. § 4.124(a), Diagnostic Code 8100, a 30 
percent rating is assigned for migraine with characteristic 
prostrating attacks occurring on an average once a month over 
the last several months.  A 50 percent rating is provided for 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  Here, there is 
no medical evidence of headaches that are prostrating in 
nature.  Thus, rating the service-connected disorder for 
headaches would not result in a higher evaluation.  

B.  Extra-schedular evaluation

In making this determination, the Board has concluded that a 
basis for an extra-schedular evaluation pursuant to 38 C.F.R. 
§ 3.321(b)(1) has not been presented.  An extra-schedular 
evaluation is appropriate in an exceptional case where the 
schedular evaluation is found to be inadequate.  The 
governing norm is "[a] finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  
38 C.F.R. § 3.321(b)(1).  Here, the veteran is retired and 
frequent periods of hospitalization for his service-connected 
disability have not been shown.  The Board finds no 
indication of factors which would lead to a conclusion that 
this is an exceptional or unusual disability picture.

Finally, the Board has considered the doctrine of reasonable 
doubt.  38 C.F.R. § 4.3 (2000).  However, as the 
preponderance of the evidence is against an evaluation in 
excess of that set out above, the doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

II.  New and material evidence for decreased visual acuity of 
the left eye and tinnitus

Once a Board or an RO decision becomes final under 38 
U.S.C.A. §§ 7104(b) or 7105(c) (West 1991), "the Board does 
not have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

In a decision of December 1990, the RO originally denied the 
veteran's claim of entitlement to service connection for 
decreased visual acuity of the left eye on the bases that the 
service medical records and VA medical records shortly after 
his discharge were negative for decreased visual acuity of 
the left eye.  Furthermore, although the current medical 
evidence then of record showed decreased visual acuity in the 
left eye, it was corrected to 20/40 with glasses.  In 
addition, there was no nexus opinion that linked a current 
left eye disorder to the veteran's service.  In a January 
1991 letter, the RO informed the veteran of its decision.  
That decision was not appealed, and it is final.  See 
38 U.S.C.A. § 7105.

In a decision of July 1992, the RO originally denied the 
veteran's claim of entitlement to service connection for 
tinnitus.  In a July 1992 letter, the RO informed the veteran 
that it denied his claim on the basis that it was first noted 
many years after service and there was no nexus evidence 
linking the currently diagnosed tinnitus to the veteran's 
service.  Although the veteran filed a notice of disagreement 
in September 1992 and the RO subsequently issued a statement 
of the case in November 1992 (although actually titled a 
supplemental statement of the case), he did not file a 
substantive appeal.  Accordingly, that decision is final.  
See 38 U.S.C.A. § 7105.

In September 1993, the veteran submitted a claim to reopen 
the issues of entitlement to service connection for decreased 
visual acuity of the left eye and tinnitus.  In March 1994, 
the RO denied the veteran's claims to reopen based on a 
finding that the evidence submitted since the last final 
decision was not new and material.  The veteran was notified 
thereof and did not appeal this decision and, therefore, it 
is final.

In March 1999, the veteran submitted another claim to reopen 
the issues of entitlement to service connection for decreased 
visual acuity of the left eye and tinnitus.  In August 1999, 
the RO denied the veteran's claims to reopen because new and 
material evidence had not been submitted.  In September 1999, 
the veteran filed a timely notice of disagreement.  In 
October 1999, the RO issued a statement of the case.  In 
November 1999, the veteran filed a substantive appeal (VA 
Form 9) with respect to the claim to reopen for the left eye 
disorder.  Subsequently, in March 2000, the veteran's 
representative filed a statement in lieu of a VA Form 646 
with the RO, which listed the issue of whether new and 
material evidence had been submitted to reopen the service 
connection claim for tinnitus.  The Board accepts this as a 
timely substantive appeal.

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); See 
also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (the 
evidence must merely "contribute to a more complete picture 
of the circumstances surrounding the origin of the veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its rating decision").  Further, 
when determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed. Justus v. Principi, 3 Vet. App. 510 (1992).

Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered by the adjudicating agency of 
original jurisdiction.  38 C.F.R. § 3.156(c).

In a case like this, VA must first determine whether the 
appellant has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a claim reopened under 
38 U.S.C.A. § 5108.  

Available to the RO at the time of the last final decision in 
March 1994 were the appellant's service medical records, 
post-service VA and non-VA medical records, and statements 
provided by the veteran.  

The Board has considered the evidence submitted or obtained 
since the most recent final denial of the claims, and finds 
that while much of it is new, it is not material and thus 
insufficient to reopen either claim.  For example, VA 
inpatient and outpatient treatment records submitted since 
the last final RO decision in March 1994 are negative for 
nexus opinions that link a currently diagnosed left eye 
disorder or tinnitus to the veteran's service.  These records 
are merely cumulative in that they show a current diagnosis 
of decreased visual acuity of the left eye and tinnitus with 
no nexus opinion linking either claimed disorder to an 
incident or injury in service.  

With respect to tinnitus, according to an August 1997 VA 
inpatient record, the veteran underwent a Computerized Axial 
Tomography (CAT) scan of the head in order to determine the 
cause of his tinnitus.  According to the examiner, the CAT 
scan revealed no pathology to explain the tinnitus.  
Therefore, while this evidence may be new, it is not material 
to the issues on appeal.

The same is true for the newly submitted private medical 
records.  For example, according to an October 1999 report 
written by an optometrist, although the veteran had various 
problems with his left eye, the optometrist did not link them 
to the veteran's service.  Therefore, while this evidence may 
be new, it is not material to the issues on appeal.

In his May 2000 videoconference testimony before the 
undersigned and written statements of record, the veteran 
echoed his previous contentions that service connection for 
decreased visual acuity of the left eye and tinnitus was 
warranted due to incidents during his military service.  His 
testimony and statements, as a lay person, are not competent 
to medically link decreased visual acuity of the left eye or 
tinnitus to service.  Espiritu v. Derwinski, 2 Vet. App. 492 
494 (1992).  Thus, without competent evidence linking these 
disorders to service, the Board finds that his lay statements 
are not material to the issues on appeal.

After carefully considering the evidence submitted since the 
last final RO decision in March 1994, in light of evidence 
previously available, the Board is compelled to find that, 
while it may be new, it is not material.  In this regard, 
these new records still do not show that he developed 
decreased visual acuity of the left eye or tinnitus as a 
result of service.

As the evidence submitted since March 1994 fails to contain 
medical nexus evidence that links the veteran's current left 
eye disorder or tinnitus to service, the evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Therefore, new and material 
evidence has not been submitted and the claims must be 
denied.

The Board views its discussion as sufficient to inform the 
appellant of the elements necessary to reopen his claims.  
See Graves v. Brown, 9 Vet. App. 172, 173 (1996). In this 
regard, the above discussion informs the appellant of the 
steps he needs to fulfill in order to reopen his claims, and 
an explanation why his current attempt to reopen the claims 
must fail.

Finally, because the appellant has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen his finally disallowed claims, the benefit of the 
doubt doctrine does not need to be applied in this case.  
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

A rating in excess of 30 percent for generalized anxiety 
disorder with conversion symptoms (headaches) is denied.

New and material evidence not having been submitted to reopen 
the claims for service connection for decreased visual acuity 
of the left eye or tinnitus, the appeal is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 



